DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15, 17, 18, 20, 22-30 (renumbered: 1-27) are allowed whereas claims 16, 19 and 21 are cancelled without prejudice and disclaimer.

Terminal Disclaimer
A terminal disclaimer filed 1/13/2021 has effectively overcame a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/18/2021 & 12/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yehuda Binder Reg. No. 73,612 on February 13, 2021.

AMENDMENTS TO THE CLAIMS
Listing of claims
1. (Currently amended) A method for managing proxy servers, for use with a group of proxy servers, and for use with a database that associate to each of the proxy servers in the group a service level value that is responsive to a former measurement of the respective proxy server activity, the method comprising:
	providing, to a client device, a first proxy server, wherein the first proxy server stores a first list of IP addresses;
	establishing a first connection to a first target server through the first proxy server;
	obtaining a first content from the first target server using a first IP address selected from the first list;
	accumulating performance and availability information of the first proxy server;
	providing, to the client device, a second proxy server, wherein the second proxy server stores a second list of IP addresses;
	establishing a second connection to a second target server through the second proxy server;
	obtaining a second content from the second target server using a second IP address selected from the second list;
	accumulating performance and availability information of the second proxy server; and
	calculating and configuring utilization thresholds by evaluating at least one of the performance and availability information of the first proxy server or the performance and availability information of the second proxy server,
	wherein the providing of the first proxy server or the providing of the second proxy server to the client device is based on, uses, or responsive to, the respective service level values, and
	wherein the accumulating performance and availability information of the first or second proxy servers, comprises measuring or estimating of Bit Error Rate (BER), Received Signal Strength Indicator (RSSI), Round-Trip delay Time (RTT), Bandwidth (BW), Packet Loop Ratio (PLR), or Cyclic Redundancy Check (CRC), that is associated with the respective proxy server or with the respective obtaining of the respective content.
2. (Original) The method according to claim 1, further for identifying a threshold of at least one proxy provider, wherein each of the first and second proxy servers is configured to acting as an intermediary for requests from clients seeking resources from other servers.
3. (Original) The method according to claim 2, wherein each of the first and second proxy servers is configured to receive a request for service from a client device, to evaluate the request for service, and to forwards the request through the actual target resource or resources that contain the actual content.
4. (Original) The method according to claim 3, wherein each of the first and second proxy servers is further configured to forward a received content to the requesting client device.
5. (Original) The method according to claim 3, wherein the service comprises a file, a connection, a web page, or a resource available from a server.
6. (Original) The method according to claim 3, wherein each of the first and second proxy servers is configured to have full visibility into the respective received content.
7. (Original) The method according to claim 3, wherein each of the first and second proxy servers is configured to serve as an intermediary device in encrypted or HTTPS sessions, so that it is not aware of the received content.
8. (Original) The method according to claim 1, further comprising storing and executing, by the client device, an automated computer program or script that gathers data or content from a network for the purpose of replicating content or for data analysis.
9. (Original) The method according to claim 8, wherein the client device is further configured to communicate using Hypertext Transfer Protocol (HTTP), HTTP Secure (HTTPS), or File Transfer Protocol (FTP) for accessing web resources or for employing a proxy server as an intermediary.
10. (Original) The method according to claim 8, wherein the client device is further configured to store and execute a web browser application for downloading a web page or objects stored in a web browser. 
11. (Original) The method according to claim 1, wherein the first target server comprises, or consists of, a first web server for serving the content accessible through HTTP/HTTPS protocols, and wherein the second target server comprises, or consists of, a second web server for serving the content accessible through HTTP/HTTPS protocols.
12. (Original) The method according to claim 1, wherein the same server serves as the first and second target server. 
13. (Original) The method according to claim 1, wherein the first proxy server and the second proxy server are operated by a first proxy provider.
14. (Original) The method according to claim 1, wherein the first proxy server is operated by a first proxy provider and wherein the second proxy server is operated by a second proxy provider that is distinct from the first proxy provider.
15. (Original) The method according to claim 1, further comprising selecting the first IP address from the first list, and selecting the second IP address from the second list.

16. (Cancelled) 

17. (Previously presented) The method according to claim 1, wherein the providing of the first proxy server comprises selecting of the first proxy server from the group based on the respective service level value, and wherein the providing of the second proxy server comprises selecting of the second proxy server from the group based on the respective service level value.
18. (Previously presented) The method according to claim 1, wherein the accumulating performance and availability information of the first or second proxy servers, or the evaluating, comprises updating the service level values that are respectively associated with the first and second proxy servers in the database.
19. (Cancelled) 
20. (Currently amended) The method according to claim 1 further comprises measuring or estimating of an amount of data fetched in the respective obtaining, measuring or estimating of the number of IP addresses in the respective list, estimating a physical location of the respective proxy server, measuring or estimating of available bandwidth or throughput of the respective proxy server or of the respective obtaining, measuring or estimating of communication errors or packets loss associated with the respective proxy server or with the respective obtaining, measuring or estimating of number of hops to the respective target server from the respective proxy server, or measuring or estimating of transfer delay time associated with the respective proxy server or with the respective obtaining.
21. (Cancelled) 
22. (Previously presented) The method according to claim 1, further for periodically updating the service level values associated with at least one of the first and second proxy servers, based on periodically estimating or measuring of the performance and availability information of respectively the at least one of the first and second proxy servers. 
23. (Previously presented) The method according to claim 1, further comprising removing a proxy server from the database based on a respective service level value or based on a measurement of the respective proxy server activity, availability, or performance.
24. (Original) The method according to claim 1, further for periodically estimating or measuring of the performance and availability information of at least one of the first and second proxy servers. 
25. (Original) The method according to claim 1, further comprising periodically reconfiguring the proxy provider's utilization threshold according to: the performance and availability information of the second proxy, or both the performance and availability information of the first proxy and the performance and availability information of the second proxy.
26. (Original) A non-transitory computer readable medium that comprises instructions that, when executed by a processor, direct the processor to execute the steps of claim 1.
27. (Original) The method according to claim 1, further for use with a device that stores the IP addresses of the first and second proxy server, wherein the providing of the client device with the first proxy server comprises sending from the device to the client device the IP address of the first proxy server, and wherein the providing of the client device with the second proxy server comprises sending from the device to the client device the IP address of the second proxy server.
28. (Previously presented) The method according to claim 27, wherein the device is unaware of the first and second content.
29. (Original) The method according to claim 1, wherein the performance and availability information of the first or second proxy server comprises a respective proxy server identification, a respective proxy server status, a respective proxy server, or a size of data obtained through the respective proxy.
30. (Original) The method according to claim 1, further for providing anonymity, wherein each of the first and second proxy servers consists of, comprises, uses, or is integrated with, a proxy server that is a HTTP proxy server, a forward proxy server, a reverse proxy server, transparent proxy server, or a non-transparent proxy server.

Allowable Subject Matter
Claims 1-15, 17, 18, 20, 22-30 (renumbered: 1-27) are allowed. No additional reasons for allowance are needed as the record is clear in light of applicant's claim amendments and the corresponding arguments.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made. Applicant must show how the amendments avoid such references and objections. See 37 CFR 1111 l(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571) 270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454